Citation Nr: 0313937	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the claims for service connection for a 
low back disorder, identified as a bulging disc at the L5-S1 
level, and a skin disorder, identified as dyshidrosis of 
hands with a history of dermatitis, were denied by an April 
2000 rating decision as not well grounded.

In May 2001, the Board remanded this case for compliance with 
the notice and duty to assist provisions contained in the 
newly signed Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

The Board determined that in order to comply with the VCAA, 
the veteran must be accorded an examination by VA for 
disability evaluation purposes to determine the nature of his 
back and skin disorders, and for a medical opinion as to 
whether either disorder is related to any incident of the 
veteran's military service.  The additional development also 
required some assistance from the veteran in obtaining 
information to support his claim.  

A VA examination was scheduled in October 2002, but the 
veteran failed to report for his examinations.  In addition, 
he failed to respond to the RO's requests for assistance in 
developing his claims.  



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The competent evidence of record does not provide a 
medical nexus causally linking a chronic low back disorder to 
an incident during service.

3.  The competent evidence of record does not provide a 
medical nexus causally linking a chronic skin disorder to 
service.

4.  The veteran failed without explanation to appear at a 
scheduled VA examination that was necessary to decide the 
claims for service connection for disabilities of the low 
back, and skin.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.   On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claims and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf by means of the discussions in the August 1997, 
February 1998, and April 2000 rating decisions; the Board 
remand in May 2001; the May 1998, and June 2000 statements of 
the case; and November 2002 supplemental statement of the 
case.

In its May 2001 remand order, the Board instructed the RO to 
schedule the veteran for an examination to determine the 
current nature and etiology of any low back disability and 
any skin disorder.  

Development letters were sent to the veteran in August 2001 
and April 2002 requesting evidence as directed by the Board.  
There was no response from the veteran to these letters.  The 
veteran failed to report for VA examinations that had been 
scheduled to evaluate his claimed low back condition and skin 
disorder.  In any event VA has complied with its obligation 
to afford the veteran examinations.

The RO issued a supplemental statement of the case (SSOC) in 
November 2002, in which the veteran was notified that his 
claim was denied because of his failure to report for his 
scheduled examination. The SSOC noted the pertinent 
regulations, and the need for the veteran to show good cause 
as to why he did not report for the examination.  No response 
to the SSOC has been received from the veteran as to the good 
cause issue or whether the veteran would be willing to report 
for a rescheduled VA examination.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III.  Background   

Service medical records reveal the veteran reported falling 
from a truck in January 1990 and had steadily increasing 
pain.  At the time of the fall, x-rays revealed no 
significant abnormalities.  He also complained of low back 
pain in April 1990 and August 1991.  He also received some 
dermatological treatment in service for various complaints. 

At separation, the veteran complained of occasional low back 
pain.  Clinical evaluation at that time did not reveal any 
abnormality associated with the low back, or any skin 
disorders.

The veteran filed a claim in March 1992, which did not 
include a claim for any lower back or skin disorder at that 
time.  On VA examination in April 1992, the veteran 
complained of developing right knee and back pain in a fall 
in 1990 in which he fractured his left wrist.  An orthopedist 
made no reference to any back disorders or complaints.  The 
general examiner found abnormal skin conditions.

In January 1995, the veteran filed a claim for a low back 
disorder.  He was requested to submit evidence to support his 
claim but failed to do so.  Letter dated in August 1995 
notified him that his claim could not be granted, as he 
failed to submit the requested evidence.  In January 1997 the 
veteran reopened his low back claim.  He also claimed service 
connection for a skin rash on his right hand and upper 
abdomen.

By rating action in August 1997, service connection was 
denied for a lumbar back disorder, and a skin disorder.  In 
making that determination the RO noted although the veteran 
was seen in service for low back pain on several occasions, 
the separation examination in November 1991 was silent for 
findings of a low back disorder.  The evidence failed to 
demonstrate any findings of chronic residuals of a back 
disorder.  Regarding a skin disorder, the service records 
were negative findings of any chronic skin disorder.  The 
separation examination was also silent as to findings of any 
skin disorder.  

By rating action in February 1998 service connection was 
denied for a herniated disc L4-L5, L5-S1, lumbar spine.  In 
making that determination the RO noted that the veteran 
submitted a medical statement dated in July 1997 indicating 
the back problem began about a week ago.  An magnetic 
resonance imaging (MRI) scan revealed a herniated disc of the 
lumbar spine but did not demonstrate any nexus to his period 
of service.  

By letter dated June 1999, the veteran reopened his claim for 
a skin disorder.  By rating action in April 2000 service 
connection was again denied for a low back disorder and a 
skin disorder.

In its May 2001 remand order, the Board instructed the RO to 
schedule the veteran for an examination to determine the 
current nature and etiology of any low back disability and 
any skin disorder.  The veteran failed to report for his VA 
examination, which may have provided additional evidence in 
support of his claim.  He also failed to respond to the RO's 
requests for assistance in developing his claims.

IV.  Analysis   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d)).  
Here, the veteran was informed about the provisions of the 
VCAA in a letter sent by the RO in August 2001.  In April 
2002, the RO sent a letter to the veteran asking him to take 
steps to provide the complete address for the Hospital Leano 
in Guadalajara, Mexico; the Board remand also identified 
these records as important to the case. The appellant did not 
respond.  The Board notes that a claimant, in pursuing his 
appeal, has some responsibility to cooperate in the 
development of all facts pertinent to his claims, and the 
duty to assist is not a "one-way street" as observed in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  While VA does have a 
duty to assist the veteran (appellant) in the development of 
his claim, that duty is not limitless.  Therefore, there is 
no indication that additional relevant medical records could 
have been obtained by VA. 

With respect to the merits of the veteran's claim of 
entitlement to service connection for low back disability, 
the Board notes that the service medical records do not 
document findings of a chronic back disorder, despite 
documented complaints of back pain.  While an MRI report in 
February 1998 noted that the veteran had a herniated disc of 
the lumbar spine, there was no medical opinion linking it to 
an incident or injury during service. VA treatment records, 
while they make reference to the veteran's post-service low 
back pain, do not show continuous treatment.  Moreover, none 
of the evidence of record provides an opinion regarding the 
etiology of the veteran's low back disability.

The same is true for the veteran's claim for a skin disorder.  
The service medical records are negative for a finding of a 
skin disorder.  Although the post-service medical evidence 
after service indicates complaints and treatment for a skin 
disorder, none of the evidence of record provides an opinion 
regarding the etiology of it to the veteran's period of 
service.

The evidence of a nexus between the veteran's current low 
back and skin disorders to his military service is limited to 
the veteran's own statements.  While the veteran is competent 
to attest to matters susceptible to lay observation, he is 
not competent to provide an opinion concerning matters 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Whether the veteran's current low 
back or skin disorder is related to his service is a medical 
question.  Therefore, the veteran's lay opinion concerning 
the etiology of his low back and skin disability is of no 
evidentiary value.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a skin disorder denied.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

